85289: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32315: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85289


Short Caption:GARCIA RODRIGUEZ VS. LEON-YANEZ (CHILD CUSTODY)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D615905Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Fast Track Briefing in Progress


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantJoseph Raul Garcia Rodriguez
					In Proper Person
				


RespondentZoila Leon-YanezRomeo R. Perez
							(Law Offices of Romeo R. Perez, P.C.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/27/2022OverdueTranscript RequestAppellant


11/03/2022OpenDocketing StatementAppellant


11/22/2022OpenFast Track Statement/No AppendixAppellant





Docket Entries


DateTypeDescriptionPending?Document


09/08/2022Filing FeeFiling Fee due for Appeal. (SC)


09/08/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-28132




09/08/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-28134




09/09/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Civil Confidential Cover Sheet (Sealed). (SC)


09/16/2022BriefFiled Proper Person Brief. Appellant's Informal Brief. (SC)22-29135




09/30/2022Order/DispositionalFiled Order Dismissing Appeal. To date, appellant has not paid the filing fee or otherwise responded to this court's notice. Accordingly, "this appeal is dismissed." (VACATED PER 10/13/22 ORDER). (SC)22-32315




10/13/2022Order/ProceduralFiled Order Vacating Order Dismissing Appeal and Reinstating Appeal. On September 30, 2022, this court inadvertently dismissed this appeal for failing to pay the filing fee.  Because the filing fee was timely submitted, the clerk of this court shall vacate the order dismissing this appeal, reinstate this appeal, deposit the filing fee, and issue the notice regarding briefing. (SC)22-32303




10/13/2022Filing FeeFiling Fee Paid. $250.00 from Joseph R. Garcia.  Money Order no. 1311696844. (SC)


10/13/2022Notice/OutgoingIssued Notice Regarding Deadlines/Fast Track Child Custody. (SC)22-32314




10/25/2022Notice/IncomingFiled Notice of Appearance for Appellant - Gayle F. Nathan. (SC)Y22-33580





Combined Case View